DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 3-6 and 12-14 are objected to because of the following informalities:  
Claim 1 recites “the comprising” and it should be “the hearing aid comprising”. 
Claim 1 recites “the custom earshell” and it should be “the custom ear shell”. 
Claim 1 recites “the ear shell” and it should be “the custom ear shell”. 
Claim 3 recites “the ear shell” and it should be “the custom ear shell”. 
Claim 4 recites “the ear shell” and it should be “the custom ear shell”. 
Claim 5 recites “the ear shell” and it should be “the custom ear shell”. 
Claim 6 recites “the ear shell” and it should be “the custom ear shell”. 
Claim 12 recites “the ear shell” and it should be “the custom ear shell”. 
Claim 12 recites “an orientation and/or placement” and it should be “the orientation and/or placement”. 
Claim 12 recites “a hearing aid” and it should be “the hearing aid”. 
Claim 13 recites “a hearing aid” and it should be “the hearing aid”. 
Claim 13 recites “an ear canal” and it should be “the ear canal”. 
Claim 13 recites “a specific person” and it should be “the specific person”. 
Claim 13 recites “an induction coil” and it should be “the induction coil”. 
Claim 13 recites “said ear shell” and it should be “the custom ear shell”. 
Claim 14 recites “A method for providing a hearing aid” and it should be “The method for providing the hearing aid”.
Claim 14 recites “an ear shell” and it should be “the custom ear shell”. 
Claim 14 recites “a faceplate” and it should be “the faceplate”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 recites the limitation "the ear canal" in Line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4 recites the limitation "the center" in Line 3. There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recites any “center”.
Regarding claim 5 recites the limitation "the inner surface" in Line 3. There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recites any “inner surface”.
Regarding claim 6 recites the limitation "the inner surface" in Line 3. There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recites any “inner surface”.
Regarding claims 5-10 and 12-14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12 recites the limitation "the orientation" in Line 4. There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recites any “orientation”.
Regarding claim 12 recites the limitation “an orientation and/or placement being substantially identical to”. The meaning of the claim limitations that include the phrase “substantially identical to” is unclear because no guidance or boundaries are provided to determine how is “substantially straight” measured. 
Regarding claim 13 recites the limitation "the outer ear" in Line 5. There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recites any “outer ear”.
Regarding claim 13 recites the limitation "the middle ear" in Line 5. There is insufficient antecedent basis for this limitation in the claim since the parent claim does not recites any “middle ear”.
Claims 2, 3 and 11 are rejected for their dependency from claim 1.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (hereinafter Nielsen) US-PAT No. 11,245,989 in view of Shriner et al. (hereinafter Shriner) US-PG-PUB No. 2020/0314567.

Regarding claim 1, Nielsen teaches 
A hearing aid (Fig. 1A shows a hearing aid 10) configured to be arranged at least partly in the ear canal of a specific person (Col. 5, Lines 17-18 and Lines 26-27), the comprising:  
-A faceplate (Fig. 1A shows a faceplate 30), 
- A custom ear shell (Fig. 1A shows a custom shell 20….Col. 5, Lines 26-27), adapted to at least partly fit the ear canal of the specific person (Col. 5, Lines 26-27), the custom ear shell (i.e. custom shell 20) being connected to the faceplate (i.e. faceplate 30) as shown in Fig. 1A, 
- A rechargeable battery (Fig. 1A shows a rechargeable battery 40) enclosed in the faceplate (i.e. faceplate 30) and custom earshell (i.e. custom shell 20) as shown in Fig. 1A, and
- An induction coil (Fig. 1A shows an induction coil 54….Col. 8, Lines 43-49), such as a hearing aid induction coil, for wireless charging of the rechargeable battery (Col. 6, Lines 17-19 
Nielsen does not explicitly teach that the induction coil is arranged as a deposited material on a flexible substrate.
	Shriner teaches in Fig. 3B of an induction coil 304a (Para. [0003], Lines 20-22) disposed on flexible substrate (Para. [0045], Lines 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the induction coil, as taught by Nielsen with the induction coil disposed on flexible substrate, as taught by Shriner. The motivation is to be able to arrange the induction coil a three-dimensional shape or a flat plate shape that is suitable for a structure to optimally use a limited space of the custom earshell and to reduce the overall size of the hearing aid.

Regarding claim 2, the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that the induction coil (i.e. induction coil 54) is separate from the rechargeable battery (i.e. rechargeable battery 40) as shown in Fig. 1A.  

Regarding claim 4, the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that the induction coil (i.e. induction coil 54) is arranged with respect to the ear shell so that, when the hearing aid is placed on a planar horizontal surface, an orientation of the hearing aid will have a preference for resulting in the center of gravity being closest to the surface as shown in Fig. 6B and Col. 7, Lines 14-18.  

Regarding claim 7, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that a main axis of the induction coil, such as an axis for which the induction coil has a minimum moment of inertia, is neither orthogonal nor parallel with a plane of the faceplate, such as a best-fit mathematical plane with respect to the faceplate, such as within [10°; 80°], such as within [20°; 70°], such as within [30°; 60°] (Col. 7, Lines 24-33).

Regarding claim 8, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that the hearing aid comprises an antenna configured for radiowave communication with an external unit (Col. 13, Lines 16-21), such as comprises an antenna configured with an operating frequency of 2.4 GHz (Col. 13, Lines 49-55).

Regarding claim 9, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that the faceplate (i.e. faceplate 30) comprises two microphones (Fig. 1C shows two microphones 110).

Regarding claim 10, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that the custom hearing aids 10 are hearing aids molded specifically for the ear canal of the specific user. The customized shell means that the internal volume of the hearing aid will be different for each hearing aid, which in turn means that the internal placement 

Regarding claim 11, the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that of a binaural hearing aid system (Col. 14, Lines 40-46).

Regarding claim 12, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above. Nielsen teaches that a charger (Fig. 7 shows a charging station 200) comprising a charger induction coil (a charger induction coil….Col. 18, Lines 1-4), wherein, when the hearing aid (i.e. hearing aid 10) is positioned in the charger (i.e. charging station 200) as shown in Fig. 7, the orientation of the hearing aid induction coil with respect to the ear shell is arranged so that the hearing aid induction coil has an orientation and/or placement being substantially identical to, an orientation and/or placement resulting in maximum induced current for a magnetic charging field from the charger induction coil upon said magnetic charging field changing magnitude as shown in Fig. 7 and Col. 18, Lines 15-24.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (hereinafter Nielsen) US-PAT No. 11,245,989 in view of Shriner et al. (hereinafter Shriner) US-PG-PUB No. 2020/0314567 and further in view of Voroba et al. (hereinafter Voroba) US-PAT No. 4,870,688. 

Regarding claim 3, the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above.
The combination of Nielsen and Shriner does not explicitly teach that the material of the flexible substrate has a Young's modulus being lower than a Young's modulus of the material of the ear shell.
	Voroba teaches that the material of the flexible substrate has a Young's modulus being lower than a Young's modulus of the material of the ear shell since the ear shell is made of a hard plastic shell (Col. 1, Lines 46-51) with is stiffer than the flexible substrate is capable of being flexed or bent without breaking.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hearing aid, as taught by the combination of Nielsen and Shriner with the material of the flexible substrate has the Young's modulus being lower than the Young's modulus of the material of the ear shell, as taught by Voroba. The motivation is to provide a flexible material is capable of being flexed or bent without breaking.

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (hereinafter Nielsen) US-PAT No. 11,245,989 in view of Shriner et al. (hereinafter Shriner) US-PG-PUB No. 2020/0314567 and further in view of Aceti et al. (hereinafter Aceti) WO 0052964.

Regarding claim 5, the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above.
The combination of Nielsen and Shriner does not explicitly teach that the induction coil is fixed to the ear shell independently of the faceplate, fixed to the ear shell via a structure attached to the inner surface of the ear shell. 
	Aceti teaches in Fig. 8B of induction coil 810 is fixed to the ear shell 74 independently of the faceplate, s fixed to the ear shell 74 via a structure attached to the inner surface of the ear shell 74 as shown in Fig. 8B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hearing aid, as taught by the combination of Nielsen and Shriner with the induction coil is fixed to the ear shell independently of the faceplate, as taught by Aceti. The motivation is to enables removing the faceplate while the induction coil is (or remains) fixed to the ear shell. 

Regarding claim 6, the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above.
The combination of Nielsen and Shriner does not explicitly teach that the induction coil is fixed to the ear shell exclusively of the faceplate, fixed to the ear shell via a structure attached to the inner surface of the ear shell. 
	Aceti teaches in Fig. 8B of induction coil 810 is fixed to the ear shell 74 exclusively of the faceplate, s fixed to the ear shell 74 via a structure attached to the inner surface of the ear shell 74 as shown in Fig. 8B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hearing aid, as taught by the combination of Nielsen and Shriner with the induction coil is fixed to the ear shell independently of the faceplate, as taught by Aceti. The motivation is to enables removing the faceplate while the induction coil is (or remains) fixed to the ear shell. 

10.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (hereinafter Nielsen) US-PAT No. 11,245,989 in view of Shriner et al. (hereinafter Shriner) US-PG-PUB No. 2020/0314567 and further in view of Topholm US-PG-PUB No. 2002/013642. 

Regarding claim 13, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen and Shriner teach all the features with respect to claim 1, as outlined above.
The combination of Nielsen and Shriner does not explicitly teach that of a method for providing the hearing aid according to claim 1, said method comprising:
- Obtaining data, such as three-dimensional data, representative of a shape and/or size of an ear canal of a specific person, such as an ear canal running at least partially from the outer ear to the middle ear, 
- establishing a digital model of the custom shell of the hearing aid for said ear canal at least partly based on said data,  wherein said establishing includes determining a position and/or orientation of an induction coil in an inner space of said ear shell.  
	Topholm teaches a method for providing a hearing aid said method comprising:
- Obtaining data, such as three-dimensional data, representative of a shape and/or size of an ear canal of a specific person, such as an ear canal running at least partially from the outer ear to the middle ear (Para. [0104], Lines 1-12), 
- establishing a digital model of the custom shell of the hearing aid for said ear canal at least partly based on said data (Fig. 3 and Para. [0108], Lines 1-4), wherein said establishing includes determining a position and/or orientation of  components of the hearing aid (i.e. induction coil ) in an inner space of said ear shell (Para. [0109], Lines 6-9).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the hearing aid, as taught by the combination of Nielsen and Shriner with the method for manufacturing the hearing aid, as taught by Topholm. The motivation is to use this method to facilitate optimum utilization of the space available in the auditory canal and in the outer ear of the user thereby minimizing the size of the hearing aid.

Regarding claim 14, (as noted that the claim was rejected under 112 because of indefiniteness issue) the combination of Nielsen, Shriner and Topholm teach all the features with respect to claim 13, as outlined above. Topholm teaches in Fig. 3 of -obtaining the data, such as three-dimensional data, representative of an ear shell for said ear canal (Para. [0104], Lines 1-12),
- Providing the ear shell, such as via three-dimensional printing according to said data representative of an ear shell for said ear canal (Fig. 3 and Para. [0104], Lines 1-12).
- Attaching the induction coil to the ear shell, or arranging the induction coil in the ear shell (Para. [0109], Lines 6-9), 
- Attaching a faceplate to/at the ear shell (Fig. 2 and Para. [00106], Lines 1-4).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653